PER CURIAM:
Gary L. Walker appeals the district court’s order overruling his objection to the order of the magistrate judge implementing the special master’s award distributing the settlement in a class action lawsuit. We have reviewed the record and find no reversible error. Accordingly, we affirm on the district court’s reasoning that the class size and award distribution were correctly calculated. See Walker v. IMG Global, Inc., No. CA-02-3608-13AK-7 (D.S.C. Oct. 7, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in *765the materials before the court and argument would not aid the decisional process.

AFFIRMED